                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

RASSAN M. TARABEIN,                             )
# 16872-003                                     )
                                                )
       Petitioner,                              )
                                                )
vs.                                             )    CRIMINAL NO. 17-00090-KD-B
                                                )    CIVIL ACTION NO. 19-00250-KD-B
UNITED STATES OF AMERICA,                       )
                                                )
       Respondent.                              )

                                            ORDER

       After due and proper consideration of all portions of this file deemed relevant to the

issues raised, and there having been no objections filed, the Report and Recommendation of the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) and dated May 6, 2019 (Doc. 169) is

ADOPTED as the opinion of this Court.

       Accordingly, Petitioner Rassan M. Tarabein’s “Motion to Dismiss Petitioner’s 28 U.S.C.

§ 2255 Motion Without Prejudice Due to Lack of Jurisdiction” (Doc. 166) is GRANTED, and

Petitioner Tarabein’s Motion to Vacate, Set Aside, or Correct Sentence under 28 U.S.C. § 2255

(Doc. 157) is DISMISSED WITHOUT PREJUDICE as premature.

       DONE this 3rd day of July 2019.



                                             s/ Kristi K. DuBose
                                             KRISTI K. DuBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE
